1933 Act No. 033-72416 1940 Act No. 811-08200 AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON DECEMBER 22, 2010 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Post-Effective Amendment No. 33 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 33 [X] (Check appropriate box or boxes) BRIDGEWAY FUNDS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) 5, SUITE 518 HOUSTON, TEXAS 77005-2448 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICE)(ZIP CODE) Registrant's Telephone Number, including Area Code: (713) 661-3500 Send Copies of Communications to: JOHN N.R. MONTGOMERY PRESIDENT, BRIDGEWAY CAPITAL MANAGEMENT, INC. PRUFESH R. MODHERA, ESQ. 5, SUITE 518 STRADLEY, RONON, STEVENS, & YOUNG LLP HOUSTON, TEXAS 77005-2448 1, NW, SUITE 500 (NAME AND ADDRESS OF AGENT FOR SERVICE) WASHINGTON, DISTRICT OF COLUMBIA 20036 It is proposed that this filing will become effective: (check appropriate box) []immediately upon filing pursuant to paragraph (b) [X]on December 31, 2010 pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on[date]pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on [date] pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [X]This post-effective amendment designated a new effective date for a previously filed post-effective amendment. Explanatory Note This Post-Effective Amendment No. 33, Amendment No. 33 to Registrant's Registration Statement on Form N-1A (the "Amendment") is being filed under Rule 485(b)(1)(iii) and incorporates by reference (i) the Prospectus for the Omni Small-Cap Value Fund; (ii) the Statement of Additional Information for the aforementioned fund; and (iii) the Part C.This Amendment is being filed for the purposes of delaying the effectiveness of Post-Effective Amendment No. 31, Amendment No. 31 until December 31, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, Bridgeway Funds, Inc. (a Maryland corporation) certifies that it meets all of the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment No. 33, Amendment No. 33 to this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, and State of Texas, on this 22nd day of December, 2010. Bridgeway Funds, Inc. /s/Michael D. Mulcahy Michael D. Mulcahy, President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Michael D. Mulcahy President and Director December 22, 2010 Michael D. Mulcahy JOHN N. R. MONTGOMERY* Vice President and Director December 22, 2010 John N. R. Montgomery LINDA G. GIUFFRE* Treasurer and Principal Financial Officer December 22, 2010 Linda G. Giuffre KIRBYJON CALDWELL* Director December 22, 2010 Kirbyjon Caldwell KAREN S. GERSTNER* Director December 22, 2010 Karen S. Gerstner MILES D. HARPER, III* Director December 22, 2010 Miles D. Harper, III EVAN HARREL* Director December 22, 2010 Evan Harrel *By/s/Michael D. Mulcahy Michael D. Mulcahy as Attorney-in-Fact for each of the persons indicated (pursuant to powers of attorney filed electronically as an exhibit to Post Effective Amendment No. 24 on October 26, 2007).
